            Case 1:21-cv-00445-CJN Document 30 Filed 04/19/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                           )
US DOMINION, INC., DOMINION )
VOTING SYSTEMS, INC., and                  )
DOMINION VOTING SYSTEMS )
CORPORATION                                )
c/o Cogency Global                         )
1025 Vermont Ave., NW, Suite 1130 )
Washington, DC 20005,                      )
                                           )
                Plaintiffs,                )              Case No. 1:21-cv-00445-CJN
                                           )                Judge Carl J. Nichols
       v.                                  )
                                           )
MY PILLOW, INC. and                        )
MICHAEL J. LINDELL                         )
343 E 82nd Street #102                     )
Chaska, MN 55318,                          )
                                           )
                Defendants.                )
                                           )


DEFENDANT MY PILLOW, INC’S MOTION TO DISMISS FOR FAILURE TO STATE
  A CLAIM, FOR LACK OF PERSONAL JURISDICTION, AND FOR IMPROPER
                             VENUE

       Pursuant to Rules 12(b)(2), (3), and (6) of the Federal Rules of Civil Procedure,

Defendant My Pillow, Inc. (“MyPillow”), moves this Court for an order dismissing Plaintiff’s

Complaint against MyPillow in its entirety, for the reasons set forth in Defendant MyPillow’s

Memorandum of Points and Authorities in Support of its Motion To Dismiss for Failure to State

a Claim, For Lack of Personal Jurisdiction, and For Improper Venue.
        Case 1:21-cv-00445-CJN Document 30 Filed 04/19/21 Page 2 of 2




DATED: April 19, 2021              LEWIN & LEWIN, LLP

                                   By /s/ Nathan Lewin
                                     Nathan Lewin (D.C. Bar No. 38299)
                                     888 17th Street NW
                                     Fourth Floor
                                     Washington, DC 20006
                                     Telephone: (202) 828-1000
                                     nat@lewinlewin.com

                                   Counsel for Defendant My Pillow, Inc.


                                   PARKER DANIELS KIBORT LLC

                                    By /s/ Andrew D. Parker
                                      Andrew D. Parker (MN Bar No. 195042)*
                                      Elizabeth S. Wright (MN Bar No. 184111)*
                                      Joseph A. Pull (D.C. Bar No. 982468)
                                      Gregory N. Arenson (MN Bar No. 398276)*
                                      Abraham S. Kaplan (MN Bar No. 399507)*
                                      888 Colwell Building
                                      123 N. Third Street
                                      Minneapolis, MN 55401
                                      Telephone: (612) 355-4100
                                      Facsimile: (612) 355-4101
                                      parker@parkerdk.com
                                      wright@parkerdk.com
                                      pull@parkerdk.com
                                      arenson@parkerdk.com
                                      kaplan@parkerdk.com

                                     * Pro Hac Vice Motion Pending

                                   Counsel for Defendant My Pillow, Inc.

                                   By /s/ Alan Dershowitz
                                     Alan Dershowitz (MA Bar No. 121200)
                                     1575 Massachusetts Avenue
                                     Cambridge, MA 02138

                                   Of Counsel for Defendant My Pillow, Inc.




                                      2
